DECISION ON APPEAL
After a careful review of the proceedings of .the High Court in the case of Fauolo v. Tauvaelua, 1 A.S.R. 260 (1912), the decision of the High Court is affirmed, except in the case of the land SOLOTAI.
The limits of the land SOLOTAI are not clearly set forth in the complaint and were not understood by the defense; and the identity of the land is not established to the satisfaction of the President of the High Court.
The President of .the High Court does not rule upon the ownership of the land SOLOTAI, and that part of the decision of the High Court as regards the ownership of the land SOLOTAI is hereby set aside.
Let a decree therefore issue, vesting the title of the lands LUMAUTU, PUGAPUGA, FETAI, LEPANO, SOLO-TAO (also called Solouta), FAGAONE and TIALAA in the name FAUOLO.
Costs of this appeal are assessed at $20.00 to be paid by defendant Tauvaelua.